UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 15 Certification and Notice of Termination of Registration under Section 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15(d) of the Securities Exchange Act of 1934. Commission File Number 333-138298 MAXLIFE FUND CORP. (Exact name of registrant as specified in its charter) 45 Sheppard Avenue East, Suite 900 North York, Ontario Canada M2N 5W9 416-200-0657 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) COMMON (Title of each class of securities covered by this Form) NONE Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(s) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i)xRule 12h-3(b)(1)(ii) o Rule 12g-4(a)(1)(ii)oRule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(i)oRule 12h-3(b)(2)(ii)o Rule 12g-4(a)(2)(ii)oRule 15d-6o Rule 12h-3(b)(1)(i)o Approximate number of holders of record as of the certification or notice date: 28 Pursuant to the requirements of the Securities Exchange Act of 1934, MAXLIFE FUND CORP. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. MAXLIFE FUND CORP. DATE: April 13, 2011 By: /s/Bennett Kurtz Bennett Kurtz Chief Executive Officer, Chief Financial Officer
